175 S.W.3d 182 (2005)
James HOLMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85584.
Missouri Court of Appeals, Eastern District, Division Two.
November 1, 2005.
Lisa M. Stroup, Public Defender's Office, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Ronald S. Ribaudo, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER, III, J., KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, James Holman ("Movant"), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Following a jury trial, Movant was convicted of domestic assault in the first degree, section 565.072, RSMo 2000[1], armed criminal action, section 571.015, and unlawful use of a weapon, section 571.030. Subsequently, Movant was sentenced to a total of twenty years imprisonment. We previously affirmed the convictions. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.